UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

ANDRA WILLIAMS,

c/o Rettko Law Offices, S.C.
15460 W. Capitol Drive, Ste. 150
Brookiield, Wl 53005,

Plaintiff,
vs. Case No.

CITY OF MILWAUKEE,

200 East Wells Street

Milwaukee, Wl 53202,

FORMER POLICE CHIEF EDWARD FLYNN,
Individually and in his official capacities,

806 S. Stafford Street

Arlington, VA 22204,

DIRECTOR OF THE DEPARTMENT ()F ADMINISTRATION
SHARON ROBINSON

Individually and in her official capacities,

200 East Wells Street

Milwaukee, Wl 53202,

Defendants.

 

COMPLAINT

 

The plaintiff, Andra Williams, by his attorney, Williarn R. Rettko, hereby alleges and

shows to the court as follows:
NATURE OF THE ACTION

Plaintiff brings this action to Secure his civil rights to equal employment opportunities and
to have the same terms, conditions and privileges of employment as non-African American males
to seek redress for past and current violations of those rights in the form of back pay and lost
benefits, together With recovery for emotional distress and punitive damagesl

JURlSDICTION AND VENUE
l. Jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, 2201, and

the Equal Employment Opportunity Commission’s Notice of Right to Sue Within ninety (90) days

Case 2:19-cv-00118-DE.] Filed 01/22/19 Page 1 of 8 Document 1

which is attached hereto as Exhibit l and incorporated as if set forth at length herein, and as
authorized by 42 U.S.C. §§ 198], 1983 and 2000e, as well as the Fourteenth Amendment of the
United States Constitution.

PARTIES

2. The plaintiff, Andra Williams, an African American male, (“plaintiff”), is an adult
resident of the state of Wisconsin, and was employed continuously by the l\/lilwaukee Police
Department (“MPD”) from July 1991 until his retirement of June 30, 2018 while holding the
position of Captain of Police.

3. The defendant, City of l\/lilwaukee (“City”), is a municipal corporation with its
principal offices located at 200 East Wells Street, Milwaukee, Wi 53202, and is and was at all
material times hereto a municipal employer of the MPD under authority of § 62.50, Wis. Stats,
together with employer of the Director of the City’ s Department of Administration, the Emergency
Communications Director and the Emergency Communications Manager.

4. The defendant, Former Police Chief Edward Flynn (“Flynn”), is an adult resident
of Arlington, Virginia, and Was at all pertinent times hereto the Chief of Police for the City who
ultimately made the decision as to who received the Emergeney Cornmunications Manager
position; and is a party in both his individual and official capacities

5. The defendant, Sharon Robinson is an adult resident of Wisconsin and Was at all
pertinent times hereto the Director of the Department of Administration for the City Who ultimately
made the decision as to who was given the Emergency Communications Director position; and is
a party in both her individual and official capacities

6. Plaintiff filed a timely charge of discrimination with the U.S. Equal Employment
Opportunity Cornmission (“EEOC”) and has received from the EEOC a Notice of Right to Sue,

which is dated October 26, 2018 and attached hereto as Exhibit l.

Case 2:19-cv-00118-DE.] Filed ®1/22/19 Page 2 of 8 Document 1

STATEMENT OF CLAIMS

7. For the 2016 City Budget, the position of Emergency Communications Director
was created to oversee the City’s radio system, 911 dispatch and ca11 centers

8. As a part of the 2016 City Budget, an Emergency Communications Manager
position was created to place the MPD’s 911 dispatch and call centers under the control of a
civilian, thereby making the position a non-sworn exempt position.

9. Plaintiff was a sworn Captain in charge of the MPD’s 91 l dispatch and ca11 centers
from .luly 30, 2006-September 17, 2011 and again from June 21, 2013-March 7, 2016.

10. Plaintiff, knowing he was eligible to retire from the MPD on July 8, 2016, and also
knowing the Emergency Communications Director position and the Emergency Communications
Manager’s position would not need to be filled until August 2016, applied for both positions

11. Defendant Robinson, as the Director of the Department of Administration, posted
the Emergency Communications Director position on February 16, 2016, applications were
accepted on March 25, 2016, and by April 2016 Robinson formed an interview panel consisting
of persons from the MPD, the City’s Fire Department, the City’s Public Work’s Department and
the Department of Administration.

12. After a series of interviews, a list of three finalists were created on April 20, 2016
whereby Debra Wilikowski was ranked number 1 and plaintiff ranking in the top 3.

13. Ms. Wilikowski (white female) upon accepting the offer for the Emergency
Communications Director, turned it down and instead of going to the other two top finalists which
included plaintiff, Robinson offered the position to Paulina DeI-Iann (I-Iispanic female) who was
part of the interviewing panel formed by Robinson, but had not filed an application nor interviewed
for the position.

14. During this same time period of March 4, 2016, plaintiff also applied for the

Emergency Communications l\/lanager position.

Case 2:19-cv-00118-DE.] Filedb1/22/19 PageSotS Documentl

15. The Emergency Communications l\/lanager position was historically performed by
an MPD Captain and as of March 4, 2016, plaintiff was the MPD Captain in charge of MPD’s
Communications Center, and had approximately 7 years of experience as MPD Captain in charge
of the MPD’s communication system.

16. With the Emergency Communications Manager position becoming a civilian
exempt position, it Was responsible for directing 180 employees including sworn officers and
civilians Which required a person with highly specialized knowledge of Software and infrastructure
platforrn, and also required someone who could remain calrn in an extremely busy call center
facing stressful situations in a fast-paced environment

17. One June 21, 2016, oral interviews for the Emergency Communications Manager
position were conducted by an interview panel consisting of two outside raters from 911 call
centers in neighboring jurisdictions together with a Milwaukee Police Inspector.

18. Plaintiff ranked number 1 as a result of this interviewing process with a white
female, Jill Price, ranking number 2.

19. Defendant Flynn instead of offering the position to plaintiff, offered it to l\/ls. Price
who accepted the position, but rescinded it shortly thereafter never actually working in the
position.

20. After l\/ls. Price rescinded the position, defendant Flynn, instead of offering the
position to plaintiff, reposted the position and then offered it to a white male, Robert Malasuk who

accepted the position.

FIRST CAUSE OF ACTION
VIOLATION OF 42 U.S.C. § 2000-c

21. Reallege and incorporate herein by reference paragraphs 1 through 20 of this
Complaint as if set forth at length herein.

22. Defendant City, through defendants Flynn and Robinson, discriminated against
plaintiff on the basis of his race and gender by selecting non-African American males to fill the

Case 2:19-cv-00118-DE.] Filed‘l)1/22/19 Page4ot8 Documentl

positions of Emergency Communications Director and Emergency Communications Manager, and
in doing so denied plaintiff an equal employment opportunity by going outside the pre-determined
selection process filling these positions with less qualified non-African Arnerican male candidates

23. As a direct and proximate cause of the defendants’ actions to deny plaintiff equal
employment opportunity has caused him to suffer compensatory damages including but not
limited to, loss of back wages loss of future wages mental anguish, loss of reputation, attorney
fees and other expenses as allowed by law.

24. As a direct and proximate result of defendants’ malicious and reckless actions in
depriving the plaintiff of his equal protection rights as provided by the U.S. Constitution in
violation of 42 U.S.C. § 2000-s plaintiff is entitled to punitive damages

SECOND CAUSE OF ACTION -- VIOLATION OF 42 U.S.C. § 1981

25. Reallege and incorporate herein by reference paragraphs 1 through 24 of this
Complaint as if set forth at length herein.

26. Defendants Flynn and Robinson used their positions to discriminate against
plaintiff by selecting non-African American males for the positions of Emergency
Communications Director and Emergency Communications Manager, thereby depriving plaintiff
full and equal benefits of all laws to enforce the terms and conditions of his employment

27. As a direct and proximate cause of the defendants’ actions to deny plaintiff equal
employment opportunity has caused him to suffer compensatory damages including but not limited
to, loss of back wages loss of future wages mental anguish, loss of reputation, attorney fees and

other expenses as allowed by law.

28. The defendants’ reckless indifferences in intentionally discriminating against plaintiff

has caused him to suffer compensatory damages including but not limited to, loss of past and future
wages loss of past and future benefits loss of reputation, mental anguish, loss of future job

opportunities attorney fees and expenses as allowed by law.

Case 2:19-cv-00118-DE.] Filed §1/22/19 Page 5 of 8 Document 1

29. As a direct and proximate result of defendants’ malicious and reckless actions in
depriving the plaintiff of his equal protection rights as provided by the U.S. Constitution in
violation of 42 U.S.C. §§ 1981 and 1983, plaintiff is entitled to punitive damages

WHEREFORE, plaintiff respectfully request that this court:

A. Assume jurisdiction over this case;

B. Declare that defendants’ actions while acting under the color of law has caused
plaintiff to suffer equal employment opportunities because of his race and gender in violation of
42 U.S.C. § 2000e and the Fourteenth Amendment of the U.S. Constitution in violation of 42
U.S.C. § 1983;

C. Declare that the defendants’ action while acting under color of law adversely
affected plaintiff full and equal benefits of all laws of the United States of America to be free from
discrimination based on his race in violation of 42 U.S.C. § 1981 and the Fourteenth Amendment
of the U.S. Constitution;

D. Declare that the defendants’ actions while acting under color of law subjected the
plaintiff to arbitrary and capricious treatment in violation of his equal protection rights as entitled
under the Fourteenth Amendment of the Constitution and laws of the United States of America in
violation of42 U.S.C. §§ 1981 and 1983;

E. Award compensatory damages in the amount of 8300,000 against the defendants
jointly and severally;

F. Award punitive damages against the defendants in an amount to be determined by
a trier of fact jointly and severally on the grounds that defendants’ conduct complained of herein
was done knowingly, willfully and in bad faith in violation of plaintiffs right to be free from
discrimination based on his race and gender;

G. To grant the plaintiff his costs disbursements and attorney fees in bringing this

action; and

Case 2:19-cv-00118-DE.] Filed®1/22/19 Page€ot8 Documentl

H. Grant such further relief as the court deems just and equitable.
A TRIAL BY JURY IS HEREBY DEMANDED.

Respectfully submitted this 22nd day of January, 2019.

RETTKO LAW OFFICES, S.C.
Counsel for Plaintiff

s/William R. Rettko

State Bar No.: 01002608

15460 W. Capitol Drive, Suite 150
Brookfield, WI 53005

(262) 783-7200

Case 2:19-cv-00118-DE.] Filedi)1/22/19 Page70t8 Documentl

mccm\tiapt~rtt~_~., U.S. EQUAL EMPLQYMENT OFPOR‘NN!T¥ COMMI$BiOH

 

 

Nonca cr= RtoH'r 'ro Sua
(CoNcrr.rA rio~ FArLuRE)
To: Andre F. thitat'l'\e From: Mlhr\rautree Arel Ot'ttca
4243 W. Ficbrlntl Avenue 310 Welt Wieconlln Ave
|lttwaukee. Wl 53216 aulle Eult

Mltwaukee. Wt 53203

|:] onaerierrotpemnw ¢ggrrmdmaerdarrrrnm

 

 

coNFroENrrAr. rec cFR §reoi.r{a))
EEDC Ct\arge Nc. EEOC Reprelentatt\re Tll¢tth¢l'\¢ N¢.
Adem J. Carvllt,
443-2016-01460 investigator t4‘t4) 297-4076
TO THE PERSON AGGR|EVED:

Thts notice concludes the EEOC's processing ot the above»numbered charge. The EEOC found reasonable cause to believe
that violations of the statule{s) occurred with respect to acme or alt of the matters alleged in the charge but could not obtain a
settlement with the Respondant that would provide relief for you. in addition, the EEOC has decided that lt will not bring suit
againstthe Respondent at this time based on this charge and wm close its file in this case. This does not mean that the EEOC

is certifying that the Respondent is in compliance with the law. or that the EEOC will not sue the Reapcndenl later or intervene
later tn your|awsuit |f you decide to sue on your own behalf

- NOT|CE OF SUIT RlGHTS -
rsuu»addumarhmmum¢rr¢dmdramm.)

Tltte th. the Americane with Dieabttttlea Aot. the Genettc information Nondlscrlmtnatlen Act, er the Age
Dlsortmlnetlen tn Employrnent Act: Th|s will be the only notice of dismissal and of your right to sue that we will send you.
You may tile a lawsuit against the raspondant(s) under federal law based on this charge in federal cr state court. Your

lawsuit must be filed l AYS of your receipt of this notice; or your right to sue based on this charge will be
tosl. (The time lt'nlt for filing sult based orr a claim under state law may be different.)

Equal Pey Aot (EFA): EPA suits must be filed in federal or state court within 2 years (3 years for willful vlclatione) cf the
alleged EPA underpayment Thle means that backpay due for any vfolettone that occurred r_n_gg_\hw_a_g_g_mt
before you lite suit may not be collectible

if you lie auit. based en title charge, please send a copy of your court complaint to this office.

On behalf of the Commlssion

0€1`262018

fDafe Malfed}

   
     

W't ~ .surr¢nn¢eo m.

Dletrlot D|rlcter

°"~' .tenny ‘t'uan

City of llliwaulree- Ol'floe ot City Attcmey
841 |l, Broedwey. Sulte 116
Whleu|¢ee, Wl 53202

EXH|BIT

Case 2:19-cv-00118-DE.] Filed 01/22/19 Page8088artnedtlrydiia § l

 

